Franklin, C.
This case has heretofore been before this court. See Smith v. Zent, 59 Ind. 362. It was then reversed, and this court decided that “Judgment should have been rendered for the defendant on the special fiiidings, upon the motion therefor.” * '
Upon the return of the case to the court below, appellant “moved the court for judgment for costs, notwithstanding the general verdict in favor of the plaintiff, as the. special findings are inconsistent therewith,” which motion was overruled, and the appellant excepted.
He brings the case again to this court, and assigns for error the overruling of his motion for judment. We think the motion was substantially for a judgment in his favor on the special findings ; and, as this court had heretofore settled the question, that he had a right to such judgment, the court below erred in overruling the motion. Cutsinger v. Nebeker, 58 Ind. 401.
Per Curiam. — It is therefore ordered, upon the foregoing opinion, that the judgment below be, and it is hereby, in all things reversed, at appellee’s costs, and that the cause be remanded to the court below with instructions for further proceedings in accordance with this opinion.